ROBERTS, J. (dissenting). The single question involved in this appeal is whether of not a mounted police officer appointed and acting under the provisions of chapter 104, art. 12, Code 1915, has a right to carry a deadly weapon in or about the settlements of this state. Appellant was a mounted police officer, not serving on the regular force, but holding an appointment from the governor under the provisions of the statute which gives the chief executive the power to appoint additional members temporarily of such police force. He carried a pistol on his person in the city of Las Vegas at the dime charged in the indictment and made an arrest of an individual charged with violating the laws of the ■state. The ease was submitted to the court upon an agreed statement of facts, and appellant was adjudged guilty and fined $50. Appellant concedes there is no specific authorization "by statute for the carrying of a deadly weapon about' -the settlements of the state by a mounted police officer, but he contends that such an officer is impliedly so authorized by sections 5413 and 5414, Code 1915. The first section named provides that members of the mounted police shall be furnished with the most effective and approved breech-loading rifles, and the next section-specifies equipment with which each member of the mounted police company shall be provided.' Each member is required to furnish himself with “a suitable horse, six-shooting pistol, army size, and all necessary accoutrements and camp equipage.” Section 5420, 'Code 1915, gives to members of said company the power to mate arrests of criminals in any part of the state. Section 1701, Code 1915, makes it an offense for any person to carry a deadly weapon, either concealed or otherwise, in or about the settlements of this state, with certain exceptions: mounted police officers not being in-eluded in the exceptions. Section 1709, Code 1915, authorizes sheriffs and constables of the various counties, and marshals and police of the cities and towns and their legally appointed deputies to carry weapons'when in the actual charge, pursuit, or search of a person charged with an offense against the laws of this state, in the legal discharge of the duties of their respective' offices, or when such carrying may be necessary for the-public safety. By section 1258, Code 1915, it is provided that all sheriffs shall at all times' be considered as in the discharge of their duties and be allowed to carry on their persons arms, not concealed. The mounted police force was created for the protection of the frontier of the state and for the preservation of the peace and the capture of persons charged with crime. Section 5411, Code 1915. It is no offense to carry a deadly weapon except within the settlements of the state.- “The only exceptions to a statute making penal the-carrying of weapons are those specifically stated therein., as the courts will neither introduce new exceptions-nor extend, by construction, those specifically mentioned.” 40 Cyc. 857. In Guyse v. Territory, 7 N. M. 228, 34 Pac. 295, it was held that a sheriff, constable, or other peace officer has no more right to carry deadly weapons than a private citizen except when the same is done in the proper and necessary discharge of his official duties. Section 1258, supra, was evidently enacted in view of this decision. In 40 Cyc. 865, it is said: “An exception of certain named officers and other peace officers includes only those named and other executive officers of the same class, and' such statutory exceptions certainly apply only when the officer is actually engaged in the discharge of his official duties.” A member of a mounted police force is merely a peace officer of the state with no special prerogatives or privileges. The legislature has not authorized such an officer to carry deadly weapons in the settlements of the state, unless such implied authority exists' by reason of the fact that he is required, to provide himself with a pistol. I do not believe the court would be justified in holding that the mere fact that the statute required' him to provide such weapon, he was thereby authorized to carry it in the settlements of the state. He would, like any other citizen, have a right to carry the weapon while traveling. While on duty along the frontier and traveling through the country searching for criminals, he would have a right to carry the weapon while not within the settlements of the state. The rule laid down in Guyse v. Territory, supra, is clearly applicable to the case of appellant. For the reasons stated, I cannot concur in the majority opinion.